WENTWORTH, Judge.
Employer/carrier seek review of a workers’ compensation order awarding claimant an attorney’s fee predicated on a finding of bad faith. We find no abuse of discretion in the determination of bad faith, and affirm the amount of the fee awarded. In calculating the amount of the fee, the judge of compensation claims considered all of the hours spent by claimant’s counsel both prior to and after the employer/carrier filed its notice to controvert. There is record support for the conclusion that the hours expended by claimant’s attorney were reasonable and necessary for secur*481ing those benefits ultimately obtained for his client.
Affirmed.
SMITH and WIGGINTON, JJ., concur.